Citation Nr: 1712628	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-26 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Methicillin-Resistant Staphylococcus Aureus
(MRSA) infection, to include any residual scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from June 2005 to June 2006.

This matter is before the Board of Veterans Appeals (Board) on, appeal from a
December 2009 rating decision of the Nashville, Tennessee Department of Veterans
Affairs (VA) Regional Office (RO).

In May 2013, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. § 20.702(d) (2016).

In August 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In February 2014, additional evidence in the form of VA outpatient treatment records (CAPRI records) was received by the Board.  Neither the Veteran, nor his representative, waived AOJ review of this additional evidence.  Id.  However, the evidence received is cumulative and redundant of evidence previously considered by the originating agency or not pertinent to the current appeal.  Therefore, a remand for AOJ consideration of such new evidence is not warranted.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

MRSA infection, to include any residual scars, was not present in service or for years thereafter, and is not etiologically related to service.


CONCLUSION OF LAW

MRSA infection, to include any residual scars, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a veteran in the development of a claim.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159(c)(3)). 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records, including VA and private records, have been secured.  As will be discussed, the Veteran has been scheduled for more than one VA examination in an effort to address the etiology of his claimed disability.  Unfortunately, the Veteran has consistently failed to report to the examinations, and as such his claim will be rated based on the evidence of record.  38 C.F.R. § 3.655.  Therefore, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining pertinent records.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records (STRs) show treatment for skin infections in service (although such infections noted in STRs are not specifically diagnosed as MRSA).  A November 2005 emergency department assessment note indicates the Veteran was treated for cellulitis of the left elbow 12 weeks prior.  A December 2005 hospitalization record shows diagnoses of cellulitis and abscess of the trunk, unspecified urticaria, and infection with microorganisms resistant to penicillin.  An April 2006 report of medical history notes the Veteran reported being treated for MIRSA on two separate occasions in service.  

The post-service medical evidence of record, including outpatient treatment records from the Mountain Home VA Medical Center dated from August 2007, suggests that the Veteran has had recent skin disorders consistent with MRSA.  A March 2009 note from the VA Medical Center in Mountain Home notes a history of wound to left lower leg from an injury two months prior, that subsequently was infected with MRSA.  A November 2010 VA primary care note from the Knoxville, Tennessee community based outpatient clinic (CBOC) shows an assessment of a history of (H/O) MRSA (with four or five diagnoses during the prior five years) with no recent infections.  A December 2013 problem lists includes MRSA.  

An April 2008 treatment note from the Johnson City Medical Center indicates the Veteran had a prior history of MRSA skin and soft tissue infection in 2005.  He was being treated at that time for diffuse skin lesions, involving both feet, trunk area and neck for the last month.  The Veteran reported that he was in the military for about two years, and he had MRSA infected skin lesions at that time.  The impression at that time was multiple skin abrasions with associated itching on lower extremity, neck and trunk area.  Likely differential diagnosis included MRSA infected lesion in the setting of possible neurotic excoriations.  In December 2008 he was treated at this facility for what was noted as a left leg MRSA infection.  In January 2009, he was treated for a MRSA infection.  In February 2009, he was noted to have recurrent MRSA.

Current VA outpatient treatment records from 2017 do not include MRSA in the Veteran's problem list.

None of the post-service medical evidence of record shows that the Veteran's post-service treatment for MRSA-related infections is related in any way to his active military service.  

There has been an attempt made to obtain a medical opinion in this case.  The Veteran failed to appear for a February 2011 VA scars examination related to his then separate claim of service connection for residual scars of MRSA. In addition, in accordance with the Board's August 2014 remand, the Veteran was scheduled for a VA examination with a medical opinion in December 2014.  The record reflects that the Veteran failed to report for the examination, reportedly because he could not get time off from work.  See December 2014 email from representative of Mountain Home Compensation and Pension Office  Neither the Veteran nor his representative have presented good cause for his failure to report for the VA examinations in February 2011 or December 2014, or requested another examination, even after receipt of the supplemental statement of the case (SSOC).  In fact, in a January 2015 30-day waiver, the Veteran indicated that he did not have any further information to submit in support of his appeal.  

Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  A busy work schedule does not amount to good cause for failing to appear.  38 C.F.R. § 3.655.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655 (a)-(b) (2016).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

There is no competent evidence of record to establish that any current skin disorder, to include MRSA and any residual scars, is due to any event or incident of the Veteran's period of active duty.

The Veteran's report of a continuity of skin symptoms since military service is considered competent evidence.  However, the Board finds that the Veteran is not competent to determine whether a current diagnosis of MRSA infection or any residual scars, is the result of an in service disease or injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of any current skin disorder, including MRSA, and any residual scars.  38 C.F.R. § 3.159 (a)(1), (2) (2016).  Efforts were made to obtain the medical evidence necessary to decide the Veteran's claim, but through his own failure to attend the scheduled examinations, the Veteran has prevented the necessary evidence to substantiate his service connection claim from being generated.

Absent competent evidence of a current diagnosis of MRSA infection and any residual scars, related to any event of active service, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Service connection for MRSA infection, to include any residual scars, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


